Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment to the specification, filed on 02/15/2021, is acknowledged. Applicants’ amendment of the claims, filed on 02/15/2021, in response to the rejection of claims 1-20 from the non-final office action, mailed on 11/13/2020, by amending claims 1-2, 4-7, 9-11, 15 and 18-19, is acknowledged and will be addressed below.

Claim Objections
Claims are objected to because of the following informalities:
(1) The “place” in “the heater place supported by the central shaft” of Claim 1 should be “plate”.

(2) The “heating apparatus” in “wherein the heater plate forces gas to flow around the heating apparatus from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate” of Claim 1 should be “heater plate” for the purpose of consistency.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein the heater plate forces gas to flow around the heating apparatus from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate” of Claim 1;
The “forces gas to flow around the heating apparatus…” is a functional result caused by use of the heater plate. Because when a plate is provide in a gas flow path, the gas intrinsically flows around surfaces of the plate. Consequently, when a prior art teaches a heater plate in a gas flow path, it is sufficient to meet the limitation.

(2) In regards to the “wherein the holder is formed of an electrically conductive material having a thermal conductivity less than about 30 W/m·K” of claim 3,
The claim defines a material property, so it is determined by depending what material is used for each of the holder and the gas distribution plate.
Applicants’ specification discloses “the holder 152 may be formed of an austenitic nickel-chromium-based superalloy such as, for example, INCONEL 625®. In some embodiments, the holder 152 may alternatively be formed of stainless steel or a nickel alloy”, see the paragraph [0021] of the published instant application.
Consequently, when an apparatus of a prior art teaches the applicants’ materials for the holder, the material will be considered to have same property.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 4 recites “the heater plate supported by the central shaft through the central opening of the top plate”. There is insufficient antecedent basis for the limitation “the central opening”.
The limitation will be examined inclusive of “a central opening”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20040118519, hereafter ‘519) in view of White et al. (US 20050183827, hereafter ‘827) and Faguet (US 20080241377 A1, hereafter ‘377).
Regarding to Claim 1, ‘519 teaches:
Apparatus for distributing gases (abstract, note Fig. 4 shows plural gas flow passages in a plate, which form a shower shape gas distribution, the claimed “A showerhead assembly”);
A gas distribution plate 438 ([0022], the claimed “comprising: a gas distribution plate having a plurality of apertures”);
a top plate having a central opening disposed opposite the gas distribution plate”);
Fig. 4 shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462, further, the wall intrinsically has a wall thickness (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and coupled to the top plate, wherein the wall has a thickness”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the blocker plate 436 disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the plate combination, the claimed “and a apparatus comprising a plate and a central shaft, the plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the plate forces gas to flow around the apparatus from an upper surface of the plate, to a radially outermost sidewall of the plate, then between a lower surface of the plate and the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the wall has a thickness between about 0.015 inches and about 0.2 inches,
(1B) and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the heater plate forces gas to flow around the heating apparatus from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate.

‘827 is analogous art in the field of showerhead (title). ‘827 teaches making the hanger thin enough so that it has the desired low thermal conductivity. We recommend fabricating the hanger 70 of an aluminum sheet having a thickness of 3 mm or less, preferably 1 mm or less (Fig. 6, [0078], note 1 mm is 0.039 inch).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a wall thickness less than 1 mm, for instance, between about 0.015 inches and about 0.2 inches, as the wall thickness of ‘519 (this combination reads into the limitation of 1A), for the purpose of interposing a maximized a high thermal impedance, as taught by ‘827, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

‘377 is analogous art in the field of processing system (abstract). ‘377 teaches one or more heating elements can be formed within any component of the gas 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added plural heating elements, to the intermediate gas distribution plate of ‘519, which is the shield 475 and the blocker plate (this combination reads into the limitation of 1B), for the purpose of providing a temperature sufficient to pyrolize one or more constituents of the film forming composition, and/or preventing condensation which may or may not cause film formation on surfaces of the gas distribution system and reduce the accumulation of residue.

Regarding to Claim 2,
Fig. 4 of ‘519 shows the lower flange portion of the hanger wall can be interpreted to be coupled to a lower surface of the gas distribution plate 438, for instance, see coupling of the diffuser plate (or distribution plate) 258 and hanger plate 260 of the previously cited reference US 20060228490, Fig. 3A, [0020]. Thus, the coupling clearly reads into the all claimed “wherein the flange extending radially inwardly of the holder is coupled to an surface of the gas distribution plate” of Claim 2, except the “upper”.

However, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the lower flange 
In case the applicants argue that the gas distribution plate 438 and hanger wall of ‘519 is a single unitary member, thus it cannot be rearranged,
The examiner responses MPEP clearly guides making a single unitary member to be separable or making plural pieces to be integral is an obvious matter, see MPEP 2144.04, and also [0020] of the previously cited reference US 20060228490, thus making the hanger wall portion of ‘519 having flanges to be separable, then rearranging the position merely involves routine skill in the art.

Regarding to Claim 3,
‘519 further teaches the gas distribution plate 438 may be fabricated from a conductive material, such as aluminum ([0026], thus hanger wall portion of the gas distribution plate 438 is also formed of an electrically conductive material).
Further, ‘827 teaches Such thermal impedance can be maximized by making the hanger very thin or by fabricating the hanger of a material having a low thermal conductivity such as stainless steel, which has a lower thermal conductivity than most other electrical conductors suitable for use inside a plasma chamber ([0078]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the hanger wall portion of ‘519 with stainless steel, for the purpose of maximizing thermal impedance, as taught by 

Regarding to Claim 4, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024], the claimed “a top plate disposed above the chamber body to define an interior volume within the chamber body and the top plate”);
The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 is silent about a temperature controlled pedestal, however, the temperature controlled substrate is commonly known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232 of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);

Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the blocker plate 436 disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the plate combination, the claimed “and a apparatus comprising a plate and a central shaft, the plate supported by the central shaft through the central opening of the top plate, wherein the plate is disposed between and spaced apart from the gas distribution plate and the top plate such that a gas flow path is defined in which gas flows from above the plate, around the plate along an outermost sidewall of the plate, and beneath the plate into the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through the central opening of the top plate and having a second heater, wherein the heater plate is disposed between and spaced apart from the gas distribution plate and the top plate such that a gas flow path is defined in which gas flows from above the heater plate, around the heater plate along an outermost sidewall of the heater plate, and beneath the heater plate into the gas distribution plate.



Regarding to Claim 6,
Fig. 4 of ‘519 shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “further comprising: a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and disposed between the chamber body and the top plate”).

Regarding to Claim 8,
‘519 further teaches the mounting plate 426 is fabricated from a conductive material, such as aluminum. An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “further comprising: a radio frequency (RF) power source electrically coupled to the top plate to deliver RF energy to the substrate processing chamber, wherein the top plate is formed of an electrically conductive material”).

Regarding to Claim 10,


Regarding to Claim 14,
Because a heater intrinsically has a heating zone to be heated, the first and second heaters of ‘519 has one or more heating zone (the claimed “wherein the first heater includes one or more first heating zones, and wherein the second heater includes one or more second heating zones”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 4 rejection above, further in view of Hsu et al. (US 20150111394, hereafter ‘394).
Regarding to Claim 5,
‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein a lower surface of the top plate includes a tapered portion that extends upward and radially inward from an outer edge of the top plate towards an inner edge of the top plate, and wherein the lower surface includes a horizontal portion that extends horizontally outward from the outer edge to an outer surface of the interior volume.

‘394 is analogous art in the field of substrate processing (abstract). Fig. 1 of ‘394 shows the lid 170 has a tapered portion and horizontal portion.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed a tapered portion on the mounting plate of ‘519, for the purpose of improving gas dispersion from a center to an edge.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 6 rejection above, further in view of Lubomirsky et al. (US 20140209027, hereafter ‘027).
Regarding to Claims 7 and 9,
‘519 further teaches isolator 440 ([0022], the claimed “further comprising: an isolator ring disposed about the gas distribution plate”).

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: and a washer ring disposed between the holder and the isolator ring to support the holder.
Claim 9: further comprising: an RF gasket disposed between the flange extending radially outwardly and the top plate to facilitate coupling of RF energy from the top plate, through the holder, and into the gas distribution plate.

‘027 is analogous art in the field of showerhead (title). ‘027 teaches the RF gaskets 108, 126 facilitate conductivity of RF power from, for example, an RF source to 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted clamp ring and RF gasket, between the mounting plate and the hanger wall portion of ‘519, for the purpose of facilitating conductivity of RF power, from the power source to the gas distribution plate assembly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 6 rejection above, further in view of Tsuei et al. (US 20040050492, hereafter ‘492).
Regarding to Claim 11,
Fig. 4 of ‘519 shows the mounting plate sits on atop flange of the hanger wall portion (the claimed “wherein the top plate, sits atop the flange extending radially outwardly of the holder”).

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
 includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outwardly of the holder.

‘492 is analogous art in the field of processing chamber (title). ‘492 teaches the recesses 440 are designed to reduce the contact area between the gas box 50 and the flange portion 422, thereby minimizing heat transfer from the gas distribution plate 411 to the gas box 50 (Fig. 4B, [0031]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a recess on either lower surface of the mounting plate or upper surface of the hanger wall portion of ‘519, which are contacted each other, for the purpose of reducing contact area between two contacting parts, thereby minimizing heat transfer from one part to the other part.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 4 rejection above, further in view of Or et al. (US 6364949, hereafter ‘949).
Regarding to Claim 12,
Fig. 4 of ‘519 shows a chamber wall portion is coupled to the isolator 440 (the claimed “further comprising: a lid plate disposed atop walls of the chamber body and configured to couple a chamber lid to the chamber body; and an isolator ring having a body, a first extending portion extending radially outwardly from an upper portion of the 

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: and a second portion extending radially inwardly from a lower portion of the body, wherein the second portion is adjacent the gas distribution plate, and wherein a gap is disposed between the gas distribution plate and the second portion to accommodate thermal expansion of the gas distribution plate.

‘949 is analogous art in the field of CVD chamber (title). ‘949 teaches the isolator ring 152 generally includes an upper lip 238, a lower inner lip 239 (Figs. 8 and 11, lines 17-18 of col. 9), and a first gap 177 is formed between the isolator and the gas delivery assembly (lines 14-16 of col. 11).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the isolator of ‘519 to have a lip on a lower body and gap between the isolator and the and a gas distribution plate, for the purpose of minimizing the amount of diffusion of material into the gap which can result in the formation of conducting surfaces on the chamber components while also preventing arcing in the event that conducting surfaces are formed. Note, once a gap is provided, the gap is capable of accommodating thermal expansion of the gas distribution plate.

Regarding to Claim 13,
As discussed in the claim 12 rejection above, a gap is provided. Further, the gas distribution plate 438 intrinsically experiences various thermal expansion at different temperatures, thus the gap is obviously changed depending on the temperature variation (this teaches all the limitations of claim 13, except the dimensions, in other words, it teaches the claimed “wherein the gap is between when the gas distribution plate is at maximum thermal expansion and when the gas distribution plate is at room temperature”, except the “about 0.4 inches” and “about 0.08 inches”).

‘949 further teaches an optimal gap is about 0.4 inches. However, more generally, the gap size is determined according to a particular application (lines 20-22 of col. 11, note the “gap size is determined according to a particular application” means the gap size is a result effective parameter, thus it is a variable control parameter depending on a particular application).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have be configured the gap, to be variable in a range from 0.04 to 0.08 inches depending on thermal expansion of the component at different temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 in view of ‘377 and ‘027.
Regarding to Claim 15, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024]), and the mounting plate 426 is fabricated from a conductive material, such as aluminum ([0022], the claimed “an electrically conductive top plate disposed above the chamber body to define interior volume within the chamber body and the top plate”);
The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 is silent about a temperature controlled pedestal, however, the temperature controlled substrate is commonly known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232 of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);
A gas distribution plate 438 ([0022], the claimed “a gas distribution plate disposed in an upper portion of the interior volume opposite the substrate support”);
of the apparatus, and beneath the apparatus into the gas distribution plate”);
Fig. 4 shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and disposed between the chamber body and the electrically conductive top plate”);
An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “to facilitate coupling of RF energy from the electrically conductive top plate, through the holder, and into the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 15: (15A) a heating apparatus having a second heater and disposed between and spaced apart from the gas distribution plate and the electrically conductive heating apparatus, around the heating apparatus along an outermost sidewall of the heating apparatus, and beneath the heating apparatus into the gas distribution plate,
(15B) wherein the top plate includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outward of the holder, 
(15C) and an RF gasket disposed between the flange extending radially outwardly and the electrically conductive top plate to facilitate coupling of RF energy from the electrically conductive top plate, through the holder, and into the gas distribution plate.

The teaching of the “heating” apparatus of the limitation of 15A was discussed in the limitation of 1B of the claim 1 rejection above with ‘377, therefore, it is rejected for substantially the same reason.
The teaching of the limitation of 15B was discussed in the claim 11 rejection above with ‘492, therefore, it is rejected for substantially the same reason.
The teaching of the limitation of 15C was discussed in the claim 9 rejection above with ‘027, therefore, it is rejected for substantially the same reason.

Regarding to Claim 16,
As discussed in the claims 4 and 14 rejection above, the pedestal has embedded heater (note it is well-known in the art that the embedded heater in the substrate support is a resistive heater element), and ‘377 teaches the one or more heating 

Regarding to Claim 18,
Claim 18 is rejected for substantially the same reason as the claim 2 rejection above.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘377 and ‘027, as being applied to Claim 15 rejection above, further in view of ‘827.
Regarding to Claims 17 and 20,
Claims 17 and 20 are rejected for substantially the same reason as the limitation 1A of claim 1 rejection and also the claim 3 rejection above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘377 and ‘027, as being applied to Claim 15 rejection above, further in view of ‘492.
Regarding to Claim 19,
Claim 19 is rejected for substantially the same reason as the claim 7 rejection above.

Response to Arguments
Applicants’ arguments filed on 02/15/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
Further, in regards to the 35USC103 rejection of Claim 15, the applicants argue that Tsuei merely teaches recesses 440 in a flange portion 422 of a gas distribution plate 411. However, the gas distribution plate 411 of Tsuei is not a top plate. Therefore, the combination of the cited art fails to teach or suggest wherein the top plate includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outward of the holder. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims, see page 17.
This argument is found not persuasive.
As disclosed in ‘492, the intended purpose of the recess is minimizing heat transfer by reducing the contact area.
Because the top plate 50 and gas distribution plate 411 are connected each other, a channel reducing the contact area can be obtained by either a surface of the top plate 50 or a surface of the gas distribution plate 411, or each contacting surface of the both plates.
Further, replacing the channel from the gas distribution plate 411 with a channel from the top plate 50 is merely rearrangement of the parts. MPEP clearly guides rearranging parts is an obvious matter, see MPEP 2144.04.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AIDEN LEE/           Primary Examiner, Art Unit 1718